Citation Nr: 1134631	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to an effective date for the grant of service connection for residuals, fracture left mandible earlier than May 21, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the RO in Philadelphia, Pennsylvania.  The Cleveland, Ohio, RO currently has jurisdiction of the Veteran's claims file.  

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in July 2008.  A transcript of the hearing is associated with the claims file.

In September 2008, and again in January 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claims listed above, in September 2008, the Board also denied a claim for a higher rating for residuals of a fractured left mandible, which was on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2010).  

The Veteran submitted additional evidence after the most recent supplemental statement of the case was issued; however, he subsequently submitted a waiver of his right to have that evidence considered by the RO.

The issue of entitlement to an effective date for the grant of service connection for residuals, fracture left mandible earlier than May 21, 2004 is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  Arthritis did not become manifest within a year of service separation.

4.  The Veteran did sustain an injury to the back and neck in service, diagnosed as a strain; the Veteran did not sustain a right or left knee injury.

5.  Symptoms of a thoracolumbar spine disorder were not chronic in service.

6.  Symptoms of a thoracolumbar spine disorder have not been continuous since service separation.

7.  No current thoracolumbar spine disorder is related to service.

8.  Symptoms of a cervical spine disorder were not chronic in service.

9.  Symptoms of a cervical spine disorder have not been continuous since service separation.

10.  No current cervical spine disorder is related to service.

11.  Symptoms of a right knee disorder were not chronic in service.
12.  Symptoms of a right knee disorder have not been continuous since service separation.

13.  No current right knee disorder is related to service.

14.  Symptoms of a left knee disorder were not chronic in service.

15.  Symptoms of a left knee disorder have not been continuous since service separation.

16.  No current left knee disorder is related to service.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A cervical spine disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A right knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A left knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Notice in March 2006 included provisions for disability ratings and for the effective date of the claim.  

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are no longer for application.  See Federal Register, Vol. 76, No. 163. (August 23, 2011). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, available post-service private and VA treatment records, affidavits written on his behalf by acquaintances and family members, and the Veteran's written assertions and personal hearing testimony.  In addition, the Veteran was afforded VA examinations in August 2007 and September 2010 to evaluate his back, neck, and knee claims.  While there are some issues with the opinion, discussed in more detail below, these examinations were adequate because each was performed by a medical professional based on  solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by attempting to obtain all the private medical treatment records from the Veteran's private physicians for which VA Forms-4142 were provided in July 2008 and associate them with the claim file, and by requesting treatment records from Dr. B. Hensley for treatment of the Veteran.  

Specifically, in July 2008, the Veteran identified records from Cuyahoga Falls General Hospital; these records were requested on October 14, 2008; a response was received in October 2008 that the Veteran is not in their data systems and records are not available.  Records from Dr. Brenda Hensley were requested on October 14, 2008; a response was received in October 2008 that "[w]e have no records on this patient, as far as we can determine he has never been seen by any of the doctors in our office."  The Veteran identified records from Accridino-Butch Chiropractic; a request was sent on October 14, 2008; a response was received in November 2008 that no records exist on this patient.  The Veteran identified records from Dr. M. Pryce; a request was sent on October 14, 2008; all records were provided in October 2008.  The Veteran identified treatment from Robinson Memorial Hospital; a request was sent on October 14, 2008; records were received in February 2009.  The Veteran identified records from Dr. Shultz; a request was sent on October 14, 2008; the Veteran was subsequently informed in November 2008 that the address he supplied was incorrect.  He notified the RO that he did not know the correct address.  The Veteran identified records from Alliance Community Hospital; a request was sent on October 14, 2008; a response was received in January 2009 that no records can be located for this patient.  The Veteran identified treatment from Tallmadge Primary Care; a request was sent on October 14, 2008; the RO informed the Veteran in January 2009 that address he supplied was incorrect.  The Veteran identified treatment from Dr Timothy Hurst; a request was sent on October 14, 2008; a response was received in November 2008 that no records were available.

Various communications from VA, including, for example, the August 2009 and May 2011 supplemental statements of the case, informed the Veteran of what records were obtained and which requests for records were returned with a negative response.  When VA attempted to obtain certain private records, the Veteran was informed of the request as well as the fact that it was his responsibility to see that VA receives such type of records.  (See, for example, letter dated in March 2011).  The Veteran was otherwise notified by letter from VA if certain private records were not located by the designated entity.  (See, for example, letter dated in February 2009).  The Veteran responded to the communications and had been given additional time so that he could submit any further evidence.   In sum, appropriate developmental action was completed.  

The Board's January 2010 remand specified that the RO/AMC should contact the Veteran and request that he inform the RO/AMC whether he has applied for or has been awarded SSA disability benefits.  By VA Form 21-4138 dated March 1, 2010, the Veteran responded that he does receive Social Security benefits; however, he does not receive Social Security Administration (SSA) Disability benefits.  He noted that he had not applied for disability since he qualified for unemployment benefits, and this was the greater benefit.  

The January 2010 remand also specified that, the Veteran should be afforded a VA examination by a specialist to address the etiology of his diagnosed back, neck, and knee disabilities, and the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neck, back and knee disabilities, to include cervicodorsal strain and bilateral patellofemoral syndrome are attributable to service, to include as due to a motor vehicle accident (MVA).  The examiner was asked to consider the October 2009 opinion of Dr. Pryce.  The September 2010 examiner opined that he would defer to the opinion of Dr. Pryce.  Dr. Pryce's opinion will be addressed in more detail below.

Although the August 2007 examiner declined to give an opinion, claiming that he could not do so without resort to speculation, and he repeated this assertion in a December 2010 addendum, this development was not specified in the remand.  The Board considers the September 2010 opinion to be responsive to the remand instructions, as the examiner adopted the opinion of Dr. Pryce.  Accordingly, there has been substantial compliance with the remand instructions, and no further remand is necessary.  

Analysis

The Veteran asserts that his current back, neck, and knee disabilities are related to various in-service motor vehicle accidents.  For reasons that will next be discussed, the Board finds that, while the Veteran did sustain a back and neck injury in a motor vehicle accident, he did not sustain an in-service knee injury of any kind, and none of the claimed disorders is related to service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After review of all the evidence, the Board finds that, while the Veteran did sustain an injury to the back and neck in service, diagnosed as a strain, symptoms of a thoracolumbar or cervical spine disorder were not chronic in service.  The Board also finds that the Veteran did not sustain a right or left knee injury in service.

A service treatment record from the Emergency Room at the William Beaumont Army Medical Center at Fort Bliss, showing treatment following a motor vehicle accident, is undated; however, the Veteran's date of birth is shown as in April 1947, and the Veteran was noted to have been 19 years old at the time of treatment.  This would place the date of treatment as between February 1966 and February 1967.  On his claim form, the Veteran reported the date of injury as January 29, 1967.  It was noted on the report that the Veteran was struck from behind, resulting in pain in the lumbar region of the back and paravertebral muscles of the neck, as well as the pretibial region of the mid left tibia.  On examination, the paravertebral muscles of the neck were tender, and his extremities had full and painless range of motion.  X-rays of the cervical and lumbar spine were normal.  The impression was lumbosacral and cervical strain and a contusion of the left pretibia.  

A treatment record dated February 2, 1967 refers to the auto accident, and that the Veteran was seen at the William Beaumont Emergency Room, at which time all X-rays were negative.  It also notes that the Veteran had pain in the lower back and neck.  The impression was still strain of the cervical and lumbosacral spine.  The Veteran also submitted a bill for $74 from a private physician with treatment dated in January 1967.

Following these visits, there is no further treatment for back and neck complaints.  Treatment visits in May 1967 are unrelated.  There is no treatment for a knee injury of any kind.  The pretibial area of the mid tibia of the left leg is well below the knee, and the Veteran's knees were never mentioned in any report.  

In connection with his claim, the Veteran submitted a newspaper article dated January 30, 1967 which describes another vehicle colliding with the Veteran's vehicle from the rear and knocking his vehicle forward 175 feet.  It was noted that the Veteran and two passengers in his vehicle refused medical attention.  

The Veteran also submitted photographs of the car he was driving at the time of the incident.  The car was identified as a 1956 Mercury.  From the photograph, the car appears to be a two-door coupe.  The rear section of the car, including the bumper, trunk, and trunk lid are heavily damaged.  

The Veteran submitted a letter to his parents dated January 30, 1967 in which he reported that his neck and back feel like they have been run over by a tank.  He did not mention any knee problems.  The Veteran also submitted a letter to his parents dated February 10, 1967 in which he reported that everything is just fine, and that he was in "good shape."  He also reported that his back hurt a little and his neck too.  He did not mention any knee pain or injury.  

While the Veteran's assertion that he experienced an accident in service with resulting neck and back pain is borne out by the service records and other evidence, his assertions regarding injury to his knees are not.  There is no complaint of or treatment for the knees, and his correspondence with his parents does not mention the knees.  

Indeed, other assertions the Veteran has made regarding the events of service and his neck and back injuries conflict with the service records.  Even during the course of the current claim, his later assertions conflict with his earlier assertions.  

As noted above, on his May 2004 claim form, the Veteran reported only one injury of his neck, back, and knees, on January 29, 1967.  In the remarks section, he reported that, he had "a" car accident in the service.  In July and August 2004, the Veteran, for the first time, submitted a new account of injury in service.  He reported that in May or June of 1966 at Fort Benning, he had been riding in the back of a pickup truck when a driver rear-ended the truck sending him out the back of the truck and onto the hood of the other vehicle.  He reported that "[i]t was at this time my back was injured."  He reported that he did not recall any medical treatment following the accident.  

Also on August 15, 2004, the Veteran submitted a different account of the January 1967 accident.  For the first time, he reported that his seat broke from the force of the impact and that his knees were driven into the dashboard.  This is inconsistent with his initial account, which did not mention any knee injury.  It also conflicts with the emergency room (ER) record at the time.  

In an August 20, 2004 account, the Veteran reported that his car traveled 200 feet after the impact.  The newspaper account actually shows that it traveled 175 feet.  While a small difference, it indicates an exaggeration of the actual details for purposes of his claim and further undermines the credibility the Board attaches to the Veteran's account.  

Service treatment records show no treatment for a 1966 motor vehicle accident, as the Veteran now contends.  While this is consistent with his initial report that he did not receive medical attention, he informed Dr. Pryce in October 2009 that he complained of back pain at the time of the accident.  Again, his various accounts are inconsistent.  

The Veteran submitted evidence of an incident in service where he was struck in the mouth by a fellow serviceman in August 1966; however, there is no reference to neck or back injuries from that incident, and the Veteran has never asserted that his neck and back were injured in that incident.  

The Veteran submitted identically worded affidavits from several individuals who reported that they were aware of accidents "two" and "three" at Fort Bliss and knew that the Veteran was injured in each.  The specifics of the injuries were not addressed in any of the affidavits.  The affidavits appear to refer to the Veteran's listing of three accidents.  The first was at Fort Benning, which is the location he specified in his account in May or June of 1966 when he was riding in the back of a pickup truck when a driver rear-ended it.  Accident two appears to be the incident where the Veteran was punched in the jaw.  Accident three appears to be when his car was struck in the rear.  Thus, the affidavits do not support his account of the first alleged accident of having been thrown onto the hood of a car when the truck he was riding in was rear ended.  The second accident is not pertinent to these claims.  There is no dispute that the Veteran's neck and back were injured in the third accident.  As the affidavits do not specify particular injuries, these affidavits are consistent with the service treatment records, but do not support the Veteran's account as to the first accident.

When examined at service separation in March 1968, the Veteran's neck, spine, and lower extremities were clinically normal.  He had physical profile ratings (PULHES) of 1 for all categories.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The Veteran completed a report of medical history at service separation on which he reported no history of recurrent back pain, no history of a painful or trick knee, and no history of arthritis, rheumatism, or swollen or painful joints.  The Veteran also reported that he had never had any injury or illness other than those already noted.  In May 1968, the Veteran reported that there had been no change in his medical condition since the March 1968 examination.  

Thus, the Veteran's current account of chronic symptoms in service directly conflicts with his written assertions at service separation.  For example, his report in October 2004 that he finished his tour of duty in pain without any help from the Army cannot be reconciled with the normal clinical findings and the Veteran's assertions at service separation that he had no history of recurrent back pain and no history of a painful or trick knee.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the in-service treatment records, the Veteran's letters to his parents, the newspaper accounts, and the statement of medical history at discharge, is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are considered to be exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate the events of service as he now remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking.  Simply put, with regard to the knees, the absence of any reference to knee injuries, either in the service treatment records or in the Veteran's correspondence, as well as the normal findings at service separation, and the Veteran's account at service separation that he had no history of knee problems, is more convincing than the Veteran's recent statements made in support of a claim for monetary benefits.  

While the Board acknowledges the incurrence of muscle strains of the back and neck and the Veteran's initial reports of pain, the Veteran's subsequent report to his family that he was in good shape, the normal clinical findings for the spine at service separation, and the Veteran's account at service separation that he had no history of recurrent back pain, are more convincing than his current assertions.  For these reasons, the Board finds that, although there was a back and neck injury in service, there was no knee injury of any kind, and symptoms of back, neck and knee disorders were not chronic in service.  

The Board also finds that, as there is no diagnosis of arthritis of the back, neck or knees within a year of service separation, no current arthritis is presumed to be related to service.  

After review of all the evidence, the Board finds that symptoms of knee disorders, a thoracolumbar spine disorder, and a cervical spine disorder have not been continuous since service separation.  There is no record of any treatment for knee, back, or neck pain or other symptoms for almost 20 years after service separation.  In November 1987, the Veteran underwent debridement and medial meniscectomy of the right knee; however, at that time, it was noted that the Veteran twisted his right knee three weeks prior, and developed pain and swelling of the joint.  The Veteran has never mentioned this post-service injury in any of his accounts, thereby diminishing his credibility.  

An October 2000 x-ray of the lumbar spine showed no acute abnormality, but moderate degenerative disc disease at L5-S1 and mild degenerative disc disease at L4-5.  

The Veteran's former wife submitted a statement attesting to her knowledge of the Veteran since the summer of 1967; however, she also reported that during her relationship with the Veteran, he was involved in an automobile accident in January 1967 resulting in injury to his back.  This of course predates the summer of 1967 when she met him.  She also reported she believed he was also injured in another accident in August 1966 resulting in his jaw being broken.  This would appear to be the incident where the Veteran was punched, and which is not pertinent to these claims.  She reported that the Veteran has over the years suffered "intermittently" from pain and discomfort in his back.  She reported that they have been divorced for over 30 years.  Even if true, the report of intermittent back pain does not address the knee or neck claims, and does not suggest "continuous" symptomatology with respect to the back.  

While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991), and while the Veteran may assert that he has experienced continuous symptomatology since service regarding these claims, this assertion is inherently tied to his noncredible assertion regarding chronic symptoms in service.  He essentially contends that there has been no lapse in symptoms since he was in the service.  This assertion conflicts with the normal findings at service separation, and with the Veteran's own assertions at service separation, and renders his account of continuous symptoms after service non-credible.  

After a review of all the evidence, the Board finds that the Veteran's current thoracolumbar spine disorder, cervical spine disorder, and knee disorders are not related to service.  The Veteran was afforded a VA examination in August 2007.  At that time, X-rays showed moderate degenerative arthritic changes of the right knee, minimal degenerative arthritic changes of the left knee, moderate to marked degenerative arthritic changes of the cervical spine, and minimal degenerative arthritic changes of the dorsal spine.  Diagnosis for the knees was bilateral patellofemoral syndrome.  Diagnosis for the neck and back was cervicodorsal strain.  No lumbar condition was diagnosed.  The examiner opined that a relationship between his current symptoms and a 40-year-old injury would be purely speculative.  

The Veteran submitted a private examination report from Dr. M. Pryce dated in October 2009.  Dr. Pryce reported that, in May 1966, in the Army, the Veteran was involved in an MVA as a passenger in the back of a truck which was rear ended; he was thrown from the back of the vehicle and hit the windshield of the car.  He complained at that time of back pain.  In February 1967 he was involved in an MVA when he was rear ended while at a stop by a car traveling at high speed.  Both knees were driven into the dash, and he complained of neck and back pain.  He was treated several times at hospital and dispensary and was treated with chiropractic care.  Dr. Pryce opined that the Veteran's condition is overwhelming and he will be unlikely be able to find work due to his arthritis.  These end stage conditions are the result of degeneration of the cervical spine, lumbar spine, and knees that is the sequelae of a MVA many years ago while serving in the Army. 

In September 2010, the Veteran was afforded another VA examination.  The diagnoses were simply "[r]esidual injury to cervical dorsal spine with arthritis."  The examiner, signing on behalf of the August 2007 examiner, opined that "[h]aving reviewed the record and examination, and Dr. Pr[y]ce's report, I will defer to Dr. Pr[y]ce's opinion."

In a December 2010 addendum, the August 2007 VA examiner apparently refuted the opinion that had been signed on his behalf, stating, "it is still my opinion that the dorsolumbar spine and the bilateral knee disabilities, any relationship to his service due to length of time, lack of nexus, and differing opinion with Dr. Pr[y]ce, I would have to consider that the opinion remains pure speculation."

In July 2011 Dr. Pryce submitted a report finding chronic cervical, thoracic, and lumbar pain; bilateral knee pain and swelling; cervical spondylosis with foraminal and spinal stenosis C3-4; multi-level lumbar spondylosis with spinal and foraminal stenosis; end stage degenerative joint disease right knee; near end stage degenerative joint disease left knee.  He also noted that, "[i]t is my opinion and reasonable medical certainty that the above diagnoses is a direct causal relationship of his motor vehicle accident of 1966 while in the Army."

In essence, the physician signing on behalf of the VA examiner provided an opinion adopting the opinion of Dr. Pryce while the examiner provided a statement that an opinion would be speculative.  This statement does not constitute an opinion and neither weighs in favor of or against the claim.  Thus, we are left with Dr. Pryce's opinion; however, for reasons that will now be explained, the Board finds that Dr. Pryce's opinion is based on an inaccurate factual premise and carries no probative weight.  This finding accordingly extends to the VA physician who adopted the opinion in full. 

While Dr. Pryce accurately described the 1967 automobile accident in October 2009, his July 2011 opinion was based solely on the 1966 accident, the Veteran's account of which the Board has found not to be credible.  Regarding the October 2009 opinion, his reference to both knees being driven into the dash has also been determined to be noncredible.  While he also nominally related back and neck disorders to the 1967 accident, he did not account for the normal clinical findings at service separation and the Veteran's written report at service separation that he had no history of recurrent back pain, and no history of arthritis, rheumatism, or swollen or painful joints.  He also did not account for the extended period after service during which there was no treatment for any of the claimed disorders.  As discussed above, the Board has found that there was no continuity of symptomatology after service.  For these reasons, the Board concludes that Dr. Pryce's opinion is based on an inaccurate factual premise and carries no probative weight.  The September 2010 opinion of the VA physician that adopted Dr. Pryce's opinion also has no probative weight.  There is no other medical opinion that purports to relate current neck, back, or knee disorders to service.  The Board is left with normal clinical findings at service separation, no symptoms for many years after service, and an intercurrent knee injury in 1987.  Based on this evidence, the Board concludes that service connection for a lumbar spine disorder, a cervical spine disorder and right and left knee disorders is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

In the November 2005 notice of disagreement, the Veteran disagreed with the effective date of May 21, 2004 assigned by the RO when it granted his claim for service connection for mandible fracture residuals.  The record does not reflect that a statement of the case was ever issued by the RO to address that claim, or that the Veteran has indicated a desire to terminate his appeal in this regard.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2010); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to an effective date for the grant of service connection for residuals, fracture of the left mandible, earlier than May 21, 2004, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  Further action should be undertaken consistent with appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


